                                           Case 3:21-mj-70191-LB Document 15 Filed 02/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     UNITED STATES OF AMERICA                           Case No. 3:21-mj-70191 LB
                                  12                    Plaintiff,                          DETENTION ORDER
Northern District of California
 United States District Court




                                  13             v.

                                  14     JAVIER CHAVEZ,
                                  15                    Defendant.

                                  16

                                  17      In this presumption case, and following hearings on February 8, 10, and 24, 2020, the court
                                  18   ordered the defendant detained as a danger to the community. The presumption shifts a burden of
                                  19   production to a defendant, but the burden of persuasion remains with the government. United
                                  20   States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008). The government must establish the risk of non-
                                  21   appearance by a preponderance of the evidence, and it must establish danger to the community by
                                  22   clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B); see United States v. Motamedi, 767
                                  23   F.2d 1403, 1407 (9th Cir. 1985). The government has met its burden on danger.
                                  24      In reaching this conclusion, the court considered the parties’ proffers, the charging documents,
                                  25   Pretrial Services’ reports, and the factors set forth in 18 U.S.C. § 3142(g). The court explained its
                                  26   reasons at the hearing, but in short, the record does not allow the court to fashion conditions to
                                  27   address the danger to the community. The court could fashion conditions to address any serious of
                                  28   flight, but given the defendant’s behavior, the court cannot mitigate the risks he poses or fashion

                                       DETENTION ORDER – 3:21-mj-70191 LB
                                           Case 3:21-mj-70191-LB Document 15 Filed 02/26/21 Page 2 of 2




                                   1   conditions that would reasonably assure the safety of the community, given the nature of the

                                   2   charges and conduct, the nature and extent of the criminal history, and the defendant’s

                                   3   performance on supervision, among other factors.

                                   4      This finding is made without prejudice to the defendant’s right to seek review of the

                                   5   defendant’s detention or file a motion for reconsideration if circumstances warrant it.

                                   6      The defendant is committed to the custody of the Attorney General or a designated

                                   7   representative for confinement in a corrections facility separate, to the extent practicable, from

                                   8   persons awaiting or serving sentences or held in custody pending appeal. See 18 U.S.C. §

                                   9   3142(i)(2). The defendant must be afforded a reasonable opportunity to consult privately with

                                  10   counsel. See id. § 3142(i)(3). On order of a court of the United States or on request of an attorney

                                  11   for the government, the person in charge of the corrections facility must deliver the defendant to

                                  12   the United States Marshal for a court appearance. See id. § 3142s(i)(4).
Northern District of California
 United States District Court




                                  13      IT IS SO ORDERED.

                                  14      Dated: February 26, 2021

                                  15                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  16                                                    United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       DETENTION ORDER – No. 3:21-mj-70191 LB            2
